DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 01/20/2021. Claim 1 has been amended. No new claims have been added. No claims have been cancelled. Therefore, claims 1-13 are presently pending in this application
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Hom on 02/17/2021.
Claim 1, line 3 which recites “the waist buckle is arranged on the waist” amended to read --the waist buckle is configured to be arranged on the waist--
Claim 1, lines 9-10 which recites “the restrictive band penetrates through the waist buckle and surrounds a patient’s back” amended to read --the restrictive band penetrates through the waist buckle and is configured to surround a patient’s back--
Claim 1, line 12 which recites “and the wristband is sleeved on the wrist
Claim 2, lines 2-3 which recites “the waistband winds around the body and is tied to the waist” amended to read --the waistband is configured to wind around the body and is configured to be tied to the waist--
Examiner’s Reason for Allowance
In regard to Claim 1, the closest prior art of record, Kay (US Patent 7717834) discloses a shoulder exerciser comprising a hand push rod (Fig. 1, 100), the hand push rod comprises a wristband and a push rod; one end of the push rod is connected with the wristband (Fig. 2, wrist band 204 and push rod 210); and the wristband is configured to be sleeved on the wrist of the affected arm (Fig. 1, the wrist band is seen on the arm. Paragraph [0053] discloses the device is for exercising an injured shoulder/arm).
However, the prior art of record does not disclose, teach or fairly suggest a restrictive band for restricting the elbow, and a waist buckle for fixing the restrictive band; wherein the waist buckle is configured to be arranged on the waist on a side opposite to an affected arm; the restrictive band is circular, the restrictive band penetrates through the waist buckle and is configured to surrounds a patient's back, the elbow joint of the affected arm, and the patient's belly to tie the elbow joint of the affected arm on the patient's body
Therefore claims 1-13 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773